Case: 16-20344      Document: 00513975718         Page: 1    Date Filed: 05/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-20344                                  FILED
                                  Summary Calendar                             May 2, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RODNEY FORD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-261-2


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Rodney Ford pleaded guilty, pursuant to a plea
agreement, to one count of conspiracy to interfere with commerce by robbery
in violation of 18 U.S.C. § 1951(a) and two counts of aiding and abetting the
carrying and brandishing of a firearm during and in relation to a crime of
violence in violation 18 U.S.C. § 924(c)(1)(A)(ii) and 18 U.S.C. § 2. The district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20344     Document: 00513975718     Page: 2   Date Filed: 05/02/2017


                                  No. 16-20344

court sentenced him to 572 months of imprisonment and a five-year term of
supervised release.
      Ford contends on appeal that: (1) the district court erred in considering
juvenile criminal conduct as relevant conduct in the determination of his
sentence; (2) § 942(c) is unconstitutionally vague; and (3) his sentence violates
his rights under the Eighth Amendment. The government asks this court to
enforce the appeal waiver.
      First, Ford knowingly and voluntarily waived his right to appeal. The
district court confirmed at rearraignment that he was waiving the right, and
the plea agreement reflects that Ford reviewed the plea agreement with his
attorney and understood its terms. See United States v. McKinney, 406 F.3d
744, 746 n.2 (5th Cir. 2005). Second, because we afford the language of the
appeal waiver its plain meaning, it applies to the circumstances in this case,
as Ford reserved only the right to bring a claim of ineffective assistance of
counsel. See United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).
      Ford argues that the appeal waiver should not be enforced because this
court should recognize a miscarriage of justice exception as it applies to
criminal conduct by juveniles.      However, we have not adopted such an
exception to the enforcement of appeal waivers and have ruled that claims
waived in an enforceable appeal waiver need not be considered. See, e.g.,
United States v. De Cay, 359 F. App’x 514, 516 (5th Cir. 2010) (citing Bond, 414
F.3d at 546). He also argues that his appeal waiver should not be enforced in
regard to his constitutional challenges to § 924(c) and the length of his sentence
because constitutional defects in a statute may not be waived. However, these
claims may be waived by a valid appeal waiver. See United States v. Portillo-
Munoz, 643 F.3d 437, 442 (5th Cir. 2011).
      APPEAL DISMISSED.



                                        2